BROWN, J.
('dissenting).
I dissent. The court in this case has fallen into the error of construing the bond on which the action is founded on the rule of law applicable between individuals as to bonds given to secure the performance of some collateral agreement by the obligor. It is not such a bond. It is a bond given as the condition for the issuance of a license for the sale of intoxicating liquors pursuant to the statutes of the state, and as security for the observance of the liquor laws.
The act of August 12, 1858, found in Pub. St. 1819-1858, is the first expression of the legislature of this state on the subject of the sale of intoxicating liquors. A prior act of the territorial legislature contained most of the features of the act of 1858, especially with reference to the bond, and the prosecution of an action thereon, in the event of a violation of any of its conditions. By the act of 1858, a bond is required as a condition precedent to the *131granting of a license to deal in such liquors, — a bond in the sum of $1,000 for a general dealer, and a bond of $500 for a license to deal in malt liquors only: The act prohibits certain sales, and provides fixed penalties for a violation of any of its provisions. There is no express declaration in that act, nor in any of the subsequent legislative enactments, as to whether the bond is to be treated as one to secure an observance of the liquor laws, or as security for the payment of such actual damages as the state may suffer by reason of a violation thereof. No statute has ever spoken directly on that subject, and whether a liquor dealer’s bond be one or the other must be determined from a consideration of all the provisions of the statutes, the evident and apparent object to be subserved by its requirement, and the general rules of law applicable to such obligations.
It may be stated as a general rule of law, supported by an overwhelming weight of the authorities both in England and this country, that where a statute requires the execution of a bond to the state for a fixed and specific penalty, to be conditioned for a compliance with the laws of the state in the respects named therein, the effect is to constitute the bond a covenant for liquidated damages, or a penalty imposed by the sovereign power as a punishment for a violation of such law, unless a different intent appears. The rule is stated thus in 4 Am. & Eng. Enc. (2d Ed.) 700:
“The designation by statute of a specific sum as a penalty has the effect of constituting a bond given in compliance therewith, a covenant for liquidated damages, or a penalty imposed by the sovereign power * * * unless a different intent appears.”
A distinction is made by all the authorities, where this question has been considered, between bonds executed by one individual to another to secure the performance of some collateral agreement, and a bond given, as in the case at bar, to the state, and conditioned for an observance of the law. U. S. v. Montell, Taney, 47, Fed. Cas. No. 15,798; Keating v. Sparrow, 1 Ball & B. 367; Benson v. Gibson, 3 Atk. 395; Peachy v. Duke, 1 Strange, 447; Clark v. Barnard, 108 U. S. 436, 2 Sup. Ct. 878; Murfree, Off. Bonds, § 452; People v. Eckman, 63 Hun, 209, 18 N. Y. Supp. 654; Granger v. Hayden, 17 R. I. 179, 20 Atl. 833; Coggeshall v. Pollitt, 15 R. I. 168, *1321 Atl. 413; Quintara v. Corcoran, 50 Conn. 34; Daniels v. Grayson, 20 Tex. Civ. App. 562, 50 S. W. 205; Tripp v. Norton, 10 R. I. 125. The only case cited holding to the contrary is State v. Estabrook, 29 Kan. 739.
The case of Jenkins v. City, 79 Ill. App. 339, is not in point; for the bond in that case was conditioned for the payment of all fines and costs which might be imposed against the obligor for a viola-' tion of the law. The obligor was there convicted of such violation, fined, he paid his fine, and the court very properly held that by the payment of his fine the express obligation of the bond was complied with, and double recovery could not be had. The bond involved in the case at'bar is not so conditioned. Its conditions are that the obligor will not sell, or otherwise dispose of, any intoxicating liquors on the Sabbath day, nor on any general or special election day, and will not sell, barter, give away, or otherwise furnish or dispose of such liquor to any minor, or to any pupil or student in any public school, nor to an habitual drunkard; and, if the said obligor shall faithfully observe and perform all the terms and provisions of any and all ordinances of the village of Sacred Heart relating to the sale of intoxicating liquors, then the obligation shall be void; otherwise to remain in full force and effect.
In the absence of some expression of the legislature to the contrary, the bond in question must be construed in harmony with this general rule of law. Our statutes will be searched in vain for any such expression. But, on the contrary, an intent to follow and apply the rule is clearly shown. It is found in two very prominent provisions of the act of 1858 (page 341, § 7), that are entirely ignored by the majority opinion. One is the provision requiring county attorneys, sheriffs, constables, and justices of the peace having knowledge of any violation of the law with respect to the sale of intoxicating liquors to make complaint thereof, and prosecute the offender. The’ other provision is contained in the same section, and reads as follows:
“It shall also be a duty of the' district attorney to prosecute the bond given by such applicant, as is required by the second section of this act.”
*133These two provisions have been brought' down from 1858, and the substance of them is now found in the General Statutes of 1894. Clearly, the legislature intended by that act an offending saloon keeper to be prosecuted criminally for a violation of the •statutes, and, in addition thereto, that he should forfeit the penalty of the bond as further punishment. Every sheriff, constable, or county attorney having knowledge of such a violation, is expressly required to prosecute the same criminally, and in addition thereto the county attorney is expressly required to bring a civil action on the bond for a breach of any of its conditions. This shows almost conclusively that the intention was to make the penalty of the bond a forfeiture, or liquidated damages for a breach of its conditions, in addition to the penalty provided for in the case of criminal conviction.
Had the legislature intended the bond as security for the payment of damages, it would have required the prosecution of the suit thereon only in case of the failure of the saloon keeper or obligor to pay and discharge any fine imposed against him, and would not have made it the unconditional duty of the county attorney to prosecute the bond to judgment in addition to the criminal prosecution. So it must be conceded that the legislature, by the enactment of 1858, intended the penalty of the bond as a fixed and further punishment for a violation1 of the statutes.
It is not for the courts to say whether a statute which is constitutional is fair or just, or whether the legislature intended “to exact the pound of flesh” referred to by the majority of the court. The suggestions in their opinion on this subject would be very pertinent for the consideration of the legislature, but are not germane to a judicial construction or interpretation of the statute. The question whether a given statute is fair or just is one exclusively for legislative cognizance. Courts have nothing to do with those questions, but are limited, in interpreting or construing statutes, to ascertaining the intention of the legislature, and have no right to declare a statute invalid on the assumption that it is unjust. To do so would be a flagrant and rank usurpation of power.
It is conceded by the majority that the statute, construed as *134contended for by the respondent, is not unconstitutional as imposing a cruel and unusual punishment, yet they proceed to say that the punishment imposed thereby is unfair and unjust. On this subject, I quote from the case of People v. Eckman, supra:
“It is contended, further, that because a specific penalty is prescribed for the violation of the law of selling liquors to a minor, that a recovery cannot be had on the bond. Our answer is that the legislature, having the power to regulate the sale of intoxicating liquors, could impose dual penalties for the same offense. When the statute fixes both the offense and the penalty, and declares it a misdemeanor for doing any act, such as selling liquor without a license, they are entirely independent of each other, and the conviction for the misdemeanor is no bar to an action for the penalty.”
Such being the undoubted intention of the act of 1858, the provisions of which, so far as here pertinent, are a part of the statutes to-day, what amendments have been made since that time to indicate an intention on the part of the lawmaking power to change the law on this subject? The majority say the amendment of 1872 had such effect, but, as repeals or modifications of statutes by implication are not favored, the amendment of 1872 cannot possibly be so construed. It is true that the act of 1858 contained the provision that the saloon keeper should be liable for “damages done by persons intoxicated by liquors obtained from him,” but the act did not provide that he should be so liable on his bond. There was no liability on the bond in this respect until the addition of a clause in 1872, which is as follows:
“And the sureties on said bonds shall be jointly and severally liable with the principal for the payment of said damages, to be recovered in a civil action.”
Can this simple amendment have effect to change the whole scope and purpose of the statute? It seems to me clearly not. The mere fact that the legislature by this amendment relinquished the rights of the state under the bond in favor of injured parties can have no such operation' as contended for by the majority. Suppose no person is injured at all; the bond is of no force or effect, and its execution and delivery mere idle ceremony.
The suggestion that the state may sue thereon to recover dam*135ages suffered by it is begging tbe question. Tbe state suffers no damage in a pecuniary sense from the violation of its laws. In the case of such violation, its peace is disturbed, its dignity offended, and its majesty outraged. It asks for no pecuniary recompense in liquidation of such violations, but demands the swift and certain punishment of the offender. The remarks of Chief Justice Taney on this subject are very pertinent, and I quote what he says in a case where the precise question was under consideration:
“It certainly is not to be regarded as a bond with a collateral condition in which the jury are to assess the damages which the United States shall prove that they have sustained; for, according to that construction, the amount of damages would not depend upon the amount of the penalty prescribed in the section, which is graduated according to the size of the vessel, but would depend upon the discretion of different juries, and larger damages might be given where the penalty was only $400 than in a case where the penalty was $2,000. This obviously is not the intention of the law, and the United States are entitled to recover the whole sum for which the party is bound if any one of the conditions are broken. Besides, how could the United States prove any particular amount of damages to have been sustained by them in a suit on this bond? * * * It would be difficult, I think, by any course of proof, or any process of reasoning, to show that the United States had sustained any particular amount of damages in a case of this description, or to adopt any rule by which the damages could be measured by a jury, or be liquidated by agreement between the parties.
“The sum for which the parties are to become bound is manifestly a penalty or forfeiture inflicted by the sovereign power for a breach of its laws. It is not a liquidated amount of damages due upon a contract, but a fixed and certain punishment for an offense.”
No difficulty is to be apprehended from an application of the provision of 1872. If a saloon keeper becomes liable to an individual for an assault committed by a person by him made intoxicated, the injured party may proceed with his action on the bond to judgment. If no such cause of action accrues, the state may proceed, or it may proceed in any event, and the individual can make application to intervene, the same as is done in all cases where several rival claimants seek a particular fund to satisfy *136demands against the owner of the fund. The case of City of Minneapolis v. Olson, 76 Minn. 1, 78 N. W. 877, has no application to this case whatever. In that case the court was construing a statute conferring authority upon municipal authorities to impose a penalty for a violation of the liquor laws. No such question is presented in this case. The penalty here involved is fixed by statute, and the legislature has not delegated the power to impose it to any inferior tribunal, as in the Olson case.
If the opinion of the court in this case is adhered to as the law of this state, the .liquor dealer’s bond, heretofore regarded as a forfeiture fixed and certain for a violation of the law, will amount to but very little.. In order that the state may bring suit thereon, if their theory be correct, there must be a prosecution of the obligor, and a failure on his part to pay the fine imposed against him. If the court should see fit and proper to sentence him to imprisonment only, as punishment for his offense, the bond is a nullity, and the state has no remedy. If the court imposed both a fine and imprisonment, the state can recover only the fine, and no proportion of the penalty for the imprisonment.
I am authorized to state that Chief Justice START concurs in this dissent.